 



Exhibit 10.2
FRANCE
ALLERGAN, INC.
2008 INCENTIVE AWARD PLAN
SUB-PLAN – RESTRICTED STOCK UNITS
This sub-plan (the “Sub-Plan”) for the Allergan, Inc. 2008 Incentive Award Plan,
as amended from time to time (the “Plan”), provides additional definitions and
conditions that will apply to the operation of the Plan with respect to each
grant of “Restricted Stock Units” (as defined in the Plan) granted to an
“Eligible French Employee” (as defined below).
The additional terms and conditions provided for by the Sub-Plan are specific to
Eligible French Employees only and do not affect the rights afforded to any
other individual granted Restricted Stock Units or any other award under the
Plan. The additional terms and conditions provided for by the Sub-Plan also do
not affect the terms of the Plan for purposes of compliance with U.S. laws
(including, without limitation, tax and securities laws).
The provisions of this Sub-Plan form an integral part of the Plan and each award
of Restricted Stock Units granted to an Eligible French Employee shall be
governed by the provisions of this Sub-Plan. The provisions of the Plan shall
remain applicable insofar as they do not contradict the provisions of the
Sub-Plan.
Notwithstanding any other provision of the Plan, Restricted Stock Units may be
granted under the Sub-Plan to Eligible French Employees as follows:

1.   Definitions. Wherever the following terms are used in the Sub-Plan they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan or, if not defined therein, the Terms.      
“Eligible French Employee” means any Employee of a French Subsidiary under the
terms of a written or oral employment agreement and/or any Employee of a French
Subsidiary holding an executive office and who may be granted Restricted Stock
Units under the law.       “Date of Grant” means the date on which the
Administrator grants to an Eligible Individual the right to receive Restricted
Stock Units and determines the number of Units subject to such grant.      
“French Subsidiary” means a Subsidiary incorporated, domiciled, organized or
formed in France.       “Participant” means only an Eligible French Employee who
has been granted Restricted Stock Units.   2.   Vesting. In no event shall any
Restricted Stock Units granted to an Eligible French Employee vest prior to the
first day of the second calendar year following the Date of Grant of such
Restricted Stock Units.   3.   Delivery of Shares. In no event shall any shares
of Stock underlying Restricted Stock Units be distributed to a Participant (or
in the event of a Participant’s death, to his or her estate) prior to the second
anniversary of the Date of Grant of such Restricted Stock Unit (the “Delivery
Date”).   4.   Holding Period. In no event shall any Participant sell, pledge,
assign or transfer any shares of Stock acquired pursuant to Restricted Stock
Units prior to the earlier of (i) the second anniversary of the Delivery Date or
(ii) such Participant’s death or disability of second or third category, as
determined in accordance with Article L 341-1 of the French Social Security Code
(hereafter the “Holding Period”).

 



--------------------------------------------------------------------------------



 



5.   Trading Windows. In no event shall any Participant sell, pledge, assign or
transfer any the shares of Stock acquired pursuant to Restricted Stock Units
(i) during the ten trading sessions preceding and following the date on which
the consolidated accounts or annual accounts of the Company are first released
to the public, and (ii) during a period (x) starting from the date on which the
Board of Directors of the Company or any committee thereof becomes aware of any
information which, if published, could significantly affect the Company’s market
price and (y) ending at the close of the tenth trading session following the
publication of such information.   6.   10% Stockholders. No Restricted Stock
Units shall be granted to any Eligible French Employee who, on the date of
grant, owns shares representing 10% or more of the outstanding common stock of
the Company.   7.   Currency. All amounts payable by a Participant shall be paid
in U.S. dollars.   8.   Other Terms. Unless provided otherwise in this Sub-Plan,
the terms and conditions of the Plan shall remain unchanged.

 